Citation Nr: 0213714	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 7, 1973, to 
August 29, 1973.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1999 rating decision 
rendered by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which held 
that new and material evidence had not been submitted to 
reopen a previously disallowed claim of service connection 
for a nervous condition.

In November 2001, the Board found that new and material had 
been submitted to reopen the claim for service connection for 
an acquired psychiatric disorder and remanded the case to the 
RO for further development.  Said development having been 
completed, the case is returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Prior to his enlistment in the Navy, the appellant 
received inpatient psychiatric treatment.

3.  The appellant's entrance examination is negative for a 
diagnosis of an acquired psychiatric disorder. 

4.  Shortly after the appellant was accepted for service, he 
was noted to have experienced poor adaptation during training 
characterized by general emotional instability and an 
inability to function under stress.  A Medical Board 
determined that the appellant's condition existed prior to 
entry into service and had not been aggravated by service; 
the appellant was discharged from service by reason of 
unsuitability during the same month that he had been accepted 
for service.

5.  A VA psychiatrist, after reviewing the claims folder and 
examining the appellant, has opined that the appellant's 
present acquired psychiatric condition had its initial onset 
prior to active service and did not increase beyond the 
natural progression of the disability during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent private 
and VA medical records.  While the appellant has referenced 
additional private medical evidence that is not presently 
associated with the claims folder, the evidence shows that 
these records are unavailable and further efforts to obtain 
them would be futile.  

In February 1999, the RO attempted to obtain treatment 
records from Dr. Albert E. Pontario, the Guthrie Clinic, and 
Wilson Memorial Hospital.  The letter addressed to Dr. 
Pontario was returned by the United States Postal Service as 
undeliverable.  In March 1999, the Guthrie Clinic responded 
by saying that treatment records prior to 1990 are not 
available.  It was suggested that that records might be 
obtainable from Robert Packer Hospital; these records have 
been obtained are associated with the claims folder.  A 
response from Wilson Memorial Hospital indicates that the 
facility had no record of the appellant being a patient.  

In January 2000, the RO sent a letters to Dr. Benjamin Santa 
Anna and Dr. Ivan Fras requesting the appellant's treatment 
records.  Dr. Santa Anna responded by stating that he did not 
have any treatment records.  If he had treated the appellant, 
the treatment would have occurred at the Binghamton 
Psychiatric Center where Dr. Santa Anna was employed.  
Treatment records have been obtained from Binghamton 
Psychiatric Center.  Dr. Fras responded by stating that he no 
longer had any records on the appellant.  

In a July 2001 statement, an official of the Broome County 
Mental Health Department noted that an index card showed that 
the appellant received treatment from the department from 
1971 to 1980.  However, further records had been purged in 
1996 and no further information was available.   

In a February 2000 Statement of the Case and August 2002 
Supplemental Statement of the Case as well as by letters 
dated in June 2001, December 2001, and May 2002 the appellant 
was informed of efforts to obtain these medical records and 
that the RO was unable to obtain these records.  In the May 
2002 letter, the appellant was asked to identify all medical 
providers that had treated him for his psychiatric disorder.  
He responded by submitting a copy a letter from Broome County 
Mental Health Department that was previously of record.  

Based on the foregoing, the Board finds that the RO has made 
reasonable attempts to obtain private medical records 
referenced by the appellant.  As no pertinent records exists 
that are not presently associated with the claims folder and 
which are obtainable, the Board finds that VA's duty to 
assist the claimant in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  VA must inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant was informed of the information necessary to 
substantiate his claim by means of a statement of the case 
and supplemental statement of the case issued during the 
course of this appeal.  Additionally, by letters dated in 
June and December 2001, the appellant was informed of the 
provisions of the VCAA, what evidence was necessary to 
establish the benefit sought, what information was needed 
from the appellant, and what efforts VA had undertaken to 
assist him in the development of the claim.  Accordingly, the 
Board finds that the duty to inform the appellant of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
In the present case, the appellant was afforded a VA 
examination for compensation and pension purposes in July 
2002.  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  Private medical evidence shows that 
the appellant's first inpatient psychiatric hospitalized 
occurred prior to his enlistment in the Navy.  Records dated 
in 1971 from the Binghamton State Hospital reflect that the 
appellant was admitted in October 1971 with an extensive 
history of psychiatric treatment and was not only depressed 
but also suicidal.  When he was released from the hospital in 
November 1971, the diagnosis was neuroses, anxiety.  A 
subsequent statement from the appellant's mother indicates 
that the appellant's parents on the recommendation of a 
private physician obtained this voluntary hospital admission.  

While the appellant's pre-service clinical records are 
incomplete and, as set forth above, some are unobtainable, 
information received from the Broome County Mental Health 
Department and various private medical providers shows that 
the appellant received private outpatient psychiatric 
treatment prior to his entry into active duty in addition to 
his hospitalization in 1971.

A March 1973 enlistment examination report notes that the 
appellant's psychiatric status was considered to be normal.  
However, the appellant reported a history of nervous trouble.  
The appellant was thereafter referred for a neuropsychiatric 
consultation in April 1973.  The consultant was furnished 
with a letter dated in March 1973 from the Binghamton State 
Hospital, New York.  The letter noted that the appellant had 
been admitted as a voluntary patient at the Binghamton State 
Hospital, from October 20 to November 5, 1971.  He was 
discharged after a period of evaluation and observation which 
did not reveal any serious mental disturbances.  The 
diagnosis was adjustment reaction of adolescence.  The April 
1973 psychiatric consultation report indicated that the 
appellant had had difficulties in relationships with his 
peers at school.  The examination found no mental disorder, 
indication of organicity, thought disorder, personality 
disorder, or mood disturbance.  The examiner recommended 
acceptance for enlistment.

Shortly after entering on active duty in early August 1973, 
the appellant was referred to the Recruit Evaluation Unit for 
poor adaptation during training characterized by general 
emotional instability.  A psychiatrist noted that the 
appellant had a history of responding to routine stress with 
emotional outbursts.  He noted that the appellant was not 
psychotic or neurotically debilitated.  His maladaptation was 
due to inability to function under stress.  An administrative 
discharge was recommended.  A Medical Board concluded that 
the appellant's condition existed prior to entry into service 
and had not been aggravated by service.  The appellant was 
discharged from service in late August 1973 by reason of 
unsuitability.

In a December 1979 Decision of the Social Security 
Administration (SSA), the appellant was awarded social 
security disability benefits commencing on February 6, 1978, 
for an inadequate personality disorder and a superimposed 
adjustment reaction to adult life with depression and psycho-
physiologic tendencies.

Post-service private and VA medical records dated from 1978 
to 2002 show that the appellant was treated on numerous 
occasions for a variously diagnosed psychiatric disorder and 
unrelated conditions.  In a follow-up note of February 1978, 
a private physician indicated that the appellant was being 
treated with medication for depressive neurosis with chronic 
hyperventilation syndrome.  Private medical records reflect 
treatment for anxiety attacks and depressive neurosis on 
several occasions in 1979.  

In May 1983, the appellant sought admission into the 
psychiatric unit of a private hospital.  He reported that he 
was not taking his medication and drank considerable amounts 
of beer at least once per week.  Hospital records note that 
the appellant appeared to be intoxicated.  There was no 
obvious depression, suicidal ideation, delusions, or altered 
affect.  After consulting with the appellant's psychiatrist, 
the appellant was advised to stop drinking and resume his 
usual medications.  An impression of acute and chronic 
alcoholism is indicated.  

In June 1983, the appellant's private psychiatrist submitted 
a statement indicating that he had treated the appellant 
since 1979 for acute anxiety attacks.   It was noted that the 
appellant's condition was somewhat variable.  The appellant 
was able to go for significant periods of time without 
medication and responded "quite well" to a course of self 
hypnosis for control of his anxiety symptoms.

VA outpatient treatment records dated from 1990 to 2002 show 
continued psychiatric treatment for variously diagnosed 
conditions.  Symptoms included depression and anxiety.  
Pertinent diagnoses were depression, dysthymic disorder, 
anxiety, and alcohol abuse, in remission.  

A Travel Board Hearing was held at the RO in July 2001.  The 
appellant testified that he received inpatient psychiatric 
treatment prior to his entry into active duty.  He confirmed 
that he was treated in 1971 for psychiatric problems, 
problems with school, and problems at home.  He stated that 
he did not get along with people at school.  Two years 
following his first psychiatric admission, the appellant 
enlisted in the Navy on a delayed entry program.  He reported 
exposure to strenuous physical type activities during basic 
training.  His drill instructor felt that the appellant had 
some type of a nervous condition and referred the appellant 
to the hospital.  The appellant felt that, although his 
psychiatric condition existed prior to active duty, his 
condition permanently increased in severity during service.  

Subsequent to the hearing, the VA received a letter dated in 
July 2001 from a VA social worker.  The social worker stated 
that he had seen the appellant in counseling over a 10-year 
period and that the appellant had also received psychiatric 
care at the VA.  The social worker stated that the appellant 
suffered from an anxiety disorder with depressive features.  
He noted the following:

[The appellant] related a long history of 
anxiety for which he received treatment 
before his military service as well as 
after his military service.  In our 
therapy sessions we discussed the fact 
that his release from the service in 1973 
because of "poor adaptation" was , in 
effect, an exacerbation of his anxiety 
disorder that was aggravated by military 
service but for which he was not treated 
in the military.

It was further noted that the appellant continued in therapy 
and was able to deal effectively most times with his anxiety.  

In July 2002, the appellant was afforded a VA compensation 
and pension examination.  He reported that he had two past 
psychiatric hospitalizations.  The first was in 1966 when he 
was treated for somatic symptomatology consisting of 
unexplained stomach pains.  His second treatment was at 
Binghamton State Hospital in 1971.  The appellant finished 
high school through the assistance of the school psychologist 
under supervision while receiving ongoing mental health care 
treatment for severe depression and anxiety.  He jointed the 
Navy after undergoing a mental health evaluation in April 
1973.  During boot camp, he developed difficulty adapting to 
military life and an inability to function under stress.  
Thereafter, he was recommended for an administrative 
discharge.  Present diagnoses of dysthymic disorder with 
panic attack, alcohol dependence in sustained full remission, 
and a personality disorder were rendered.  After a review of 
the claims folder and examination of the appellant, the 
examiner opined that the appellant had a psychiatric 
condition that preexisted active service.  It was felt that 
the appellant's present diagnosis of dysthymic disorder with 
panic attacks had an onset during the appellant's early 
adolescence when the appellant was shown to have a 
personality disorder.  According to the examiner, it was 
"rather most unlikely" that active naval service may have 
aggravated the pre-existing psychiatric condition beyond its 
normal progression as his length of active service was brief 
and would not have been of sufficient time to have affected 
his condition.  Likewise, it was noted that an examination 
report dated August 28, 1973, did not mention any perceived 
psychiatric disturbance at that time.


Legal Criteria:  Service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. §  3.306.  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  


Analysis:  The appellant contents that his acquired 
psychiatric disorder, that preexisted his active service, 
increased in severity during active service.  Specifically, 
he claims that the stresses of basic training resulted in a 
permanent increase in the severity of his psychiatric 
condition.   

As noted above, the appellant's entrance examination is 
negative for a diagnosis of an acquired psychiatric disorder.  
However, after a review of the evidence, the Board finds that 
there is clear and unmistakable evidence to demonstrate that 
the appellant manifested a psychiatric disorder prior to 
active service.  The evidence shows that the appellant 
received inpatient psychiatric treatment in 1971 prior to his 
enlistment in the Navy.  When the veteran was examined during 
service, it was determined that the appellant's condition 
existed prior to entry into service and had not been 
aggravated by service.  In July 2002, after a review of the 
claims folder, the appellant's medical history, and an 
examination of the appellant, a VA psychiatrist opined that 
the appellant's present psychiatric disability had an onset 
prior to his active service.  Additionally, the appellant and 
his mother have indicated that his condition existed prior to 
active service.  Based on the forgoing, the Board finds that 
there is sufficient objective medical evidence the refute the 
presumption of soundness and that the appellant's present 
acquired psychiatric disability was initially manifested 
prior to his entry into active duty.  

Having determined that the appellant's present acquired 
psychiatric disorder existed prior to active service, the 
question of whether the appellant's preexisting psychiatric 
disorder was aggravated by the appellant's active duty must 
be addressed.  In this regard, the Board notes that shortly 
after service, the appellant began to experience psychiatric 
complaints related to the stresses of basic training.  
Service medical records show that he exhibited poor 
adaptation during training characterized by general emotional 
instability.  However, despite evidence of inservice 
psychiatric complaints and treatment, the evidence does not 
show that his preexisting psychiatric condition increased in 
severity during active service beyond the nature progression 
of the disability.  Significantly, the physicians who 
evaluated the appellant before his release from service 
concluded that his condition had not been aggravated by 
service.  Additionally, the VA psychiatrist that examined the 
appellant in July 2002 opined that the appellant's condition 
did not increase in severity beyond the nature progression of 
the disability during active service.  In reaching this 
conclusion, the psychiatrist noted that a psychiatric 
examination at the time of his release from service did not 
mention any perceived psychiatric disturbance.

In finding the appellant's present disability was not 
aggravated by his active service, the Board has considered 
the July 2001 statement from the VA social worker who noted 
that the appellant's poor adaptation during active duty was 
an exacerbation of his anxiety disorder and that his 
psychiatric condition was aggravated by active duty.  
However, the Board find his statements to be less probative 
than that of the psychiatrist who examined the appellant at 
the time of his release from service in August 1973 and the 
psychiatrist who considered the appellant's entire medical 
history to include a review of the claims folder along with 
an examination of the appellant in July 2002.  The conclusion 
of the psychiatrists is supported by the results of the 
psychiatric examination conducted in August 1973 at the time 
the veteran was released from service.

Likewise, the Board has considered the appellant's various 
statements alleging that his present condition was aggravated 
during active service and increased in severity therein.  
However, the appellant, while entirely competent to report 
his symptoms both current and past, is not competent to 
render medical opinions.  In the absence of evidence 
indicating that the appellant has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to any 
permanent increase in severity of his psychiatric condition 
during active service, to be of little probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the appellant's 
present acquired psychiatric disorder preexisted his entry 
into active service and was not aggravated by his active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001). 








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

